Name: Commission Regulation (EEC) No 1346/87 of 15 May 1987 fixing the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 127/8 Official Journal of the European Communities 16 . 5 . 87 COMMISSION REGULATION (EEC) No 1346/87 of 15 May 1987 fixing the import levies on rice and broken rice rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (%  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 881 /87 to today's offer prices and quotations known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (l ), as last amended by Regulation (EEC) No 1449/86 (2), and in particular Article 11 (2) thereof, Having regard to Commission Regulation (EEC) No 883/87 of 23 March 1987 laying down detailed rules for the application of Council Regulation (EEC) No 3877/86 on imports rice of the long-grain aromatic Basmati variety falling within subheading ex 10.06 B I or II of the Common Customs Tariff (3), and in particular Article 8 thereof, Whereas the import levies on rice and broken rice were fixed by Commission Regulation (EEC) No 881 /87 (4), as last amended by Regulation (EEC) No 1286/87 (*) ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on the products listed in Article 1 ( 1 ) (a) and (b) of Regulation (EEC) No 1418/76 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 18 May 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 May 1987 . For the Commission Frans ANDRIESSEN Vice-President ( ») OJ No L 166, 25 . 6 . 1976, p. 1 . 0 OJ No L 133 , 21 . 5 . 1986, p. 1 . (3) OJ No L 80 , 24 . 3 . 1987, p. 20 . ( «) OJ No L 85, 28 . 3 . 1987, p. 5. N OJ No L 121 . 9 . 5. 1987, D . 5 . (*) OJ No L 164, 24 . 6 . 1985, p . 1 . 16 . 5 . 87 Official Journal of the European Communities No L 127/9 ANNEX to the Commission Regulation of 15 May 1987 fixing the import levies on rice and broken rice (ECU/ tonne) CCT heading No Description Portugal Thirdcountries (3) ACP or OCT (1 ) (2 ) (3 ) Basmati (4) ex 10.06 Rice : B. Other : I. Paddy rice ; husked rice : a) Paddy rice : \\ 1 . Round grain  354,34 173,57  2 . Long grain  381,94 187,37 286,46 b) Husked rice : \ 1. Round grain  442,93 217,86  2 . Long grain  477,42 235,1 1 358,07 II . Semi-milled or wholly milled l.I|\I rice : IIIl a) Semi-milled rice : IIl 1. Round grain 13,05 548,03 262,09  2 . Long grain 12,97 681,98 329,10 511,49 b) Wholly milled rice : || 1 . Round grain 13,90 583,66 279,48  2 . Long grain 13,90 731,09 353,19 548,32 III . Broken rice 82,92 211,02 102,51  N.B. The levies are to be converted into national currencies using the specific agricultural conversion rates fixed in Regulation (EEC) No 3294/86 . (') Subject to the application of the provisions of Articles 10 and 11 of Regulation (EEC) No 486/85 and of Regulation No 551 /85 . (2) In accordance with Regulation (EEC) No 486/85, the levies are not applied to imports into the overseas department of Reunion of products originating in the African, Caribbean and Pacific States or in the 'overseas countries and territories'. (3) The import levy on rice entering the overseas department of Reunion is specified in Article 11a of Regulation (EEC) No 1418/76 . (4) This levy is applicable to Basmati rice covered by the arrangement provided for by Council Regulation (EEC) No 3877/86.